      Case 2:14-cr-00090-SAB    ECF No. 58   filed 09/23/20   PageID.219 Page 1 of 2



 1
 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT

 3                                                                EASTERN DISTRICT OF WASHINGTON




 4                                                                 Sep 23, 2020
                                                                       SEAN F. MCAVOY, CLERK
 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,                     NO. 2:14-CR-0090-SAB
 9        Plaintiff,
10        v.                                     ORDER GRANTING MOTION
11 JEREMIAH DALE FULLER,                         TO CLARIFY OR MODIFY
12        Defendant.                             CONDITIONS OF SUPERVISED
13                                               RELEASE
14
15        Before the Court is Defendant’s Motion to Clarify or Modify Conditions of
16 Supervised Release, ECF No. 56. Defendant is represented by Molly Winston. The
17 United States is represented by James Goeke.
18        Defendant asks the Court to clarify Special Condition No. 22 and approve
19 his proposed move to a new residence, or in the alternative modify Special
20 Condition No. 22 pursuant to 18 U.S.C. § 3583(e) by reducing the distance
21 restriction from 300 feet to 240 feet.
22        Special Condition No. 22 currently states: “You must not reside or loiter
23 within 300 feet of places where children congregate, which includes playgrounds,
24 primary and secondary schools, city parks, daycare centers, and arcades.”
25 Defendant asks the Court to make findings of facts regarding the distance between
26 a school and his proposed residence. He urges the Court to find that the distance
27 between the two locations is more than 300 feet away. Defendant reports that
28 United States Probation Officer Chris Heinen calculates the distance as 240 feet.
    ORDER GRANTING MOTION TO CLARIFY OR MODIFY
    CONDITIONS OF SUPERVISED RELEASE ~ 1
       Case 2:14-cr-00090-SAB    ECF No. 58   filed 09/23/20   PageID.220 Page 2 of 2



 1 Defendant also indicates that the United States Probation defers to the Court and
 2 counsel for the Government has not yet provided a position.
 3         Rather than make a factual finding regarding the distance between the school
 4 and the proposed residence, the interests of justice support the Court modifying
 5 Special Condition No. 22 to restrict the distance to 240 feet. Defendant’s
 6 compliance and consistency in attending sex offender and substance abuse
 7 treatment demonstrate that he is not a danger to the public. He has the support of
 8 his girlfriend and allowing him to move will promote successful reintegration into
 9 the community. Good cause exists to modify Special Condition No. 22. The Court
10 intends that Defendant be permitted to move into the proposed residence.
11         Accordingly, IT IS HEREBY ORDERED:
12         1.    Defendant’s Motion to Clarify or Modify Conditions of Supervised
13 Release, ECF No. 56, is GRANTED.
14         2.     Defendant’s Motion to Expedite, ECF No. 57, is GRANTED.
15         3.     Special Condition No. 22 is modified as follows:
16
           You must not reside or loiter within 240 feet of places where children
17         congregate, which includes playgrounds, primary and secondary
           schools, city parks, daycare centers, and arcades.
18
19
           IT IS SO ORDERED. The District Court Executive is hereby directed to
20
     enter this Order and furnish copies to counsel and the United States Probation
21
     Office.
22
           DATED this 23rd day of September 2020.
23
24
25
26
27
                                    Stanley A. Bastian
28                          Chief United States District Judge
       ORDER GRANTING MOTION TO CLARIFY OR MODIFY
       CONDITIONS OF SUPERVISED RELEASE ~ 2
